GIYENS, C. J.
I dissent from that portion of the opinion which holds that the allegations in the petition that the lands do not receive benefits sufficient to justify retaining them in the corporate limits of the city, and that by the detachment of the lands the symmetry of the municipality would not be materially marred, are surplusage. The petition should have contained these allegations and the statement thereof was sufficient as against the demurrer challenging them; I therefore and otherwise concur in the conclusion reached.